Citation Nr: 1038233	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable initial rating for the service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1967 to January 1969 
and from October 2004 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran is seeking a compensable initial rating for his 
service-connected bilateral hearing loss.  He was last afforded a 
VA audiological evaluation in August 2006.  He has subsequently 
submitted more recent non-VA audiological evaluation results, but 
they do not show results of controlled speech discrimination 
testing (Maryland CNC).  Accordingly, they are not adequate for 
rating purpose.  38 C.F.R. § 4.85.  Nonetheless, the audiological 
evaluation results appear to show that the Veteran's hearing loss 
disability has worsened since the last VA examination.  
Accordingly, the claim must be remanded to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his service-connected 
bilateral hearing loss.  See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Remand is also necessary because the C&P hearing examination 
worksheets have been revised during the appeal period, so that 
they now require consideration of the effect of a veteran's 
hearing loss disability on his occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  Because the August 2006 VA examiner 
here did not comment on the specific functional effects of the 
Veteran's hearing loss disability, the Board finds that an 
additional examination and opinion addressing the impact of the 
Veteran's hearing loss on his daily functioning is also necessary 
for this reason.  Martinak v. Nicholson, 21 Vet. App. at 455-56.

Accordingly, the case is REMANDED for the following action:

1. After associating any pertinent, 
outstanding records with the claims folder, 
the RO should schedule the Veteran for an 
audiological examination to determine the 
current severity and effect of his hearing 
loss on his occupational functioning and 
daily activities.  All indicated tests should 
be conducted.  The claims file must be made 
available and reviewed by the examiner. 

 In addition to providing results of 
objective testing (including puretone 
audiometry testing and controlled speech 
discrimination testing (Maryland CNC), the 
examiner should fully describe the functional 
effects caused by the Veteran's service-
connected hearing loss disability, including 
specifically, the effect of the Veteran's 
hearing loss on his ability to communicate 
via the telephone and the impact of such on 
his employability.  The examiner should also 
address whether, and to what extent, his 
hearing loss decreases his ability to 
communicate effectively with other people.  
In addressing the functional effects of the 
Veteran's hearing loss on his occupational 
functioning generally, the examiner should 
consider his employment history, educational 
background, and day-to-day functioning in 
relation to his bilateral sensorineural 
hearing loss. 

In forming the opinion, the examiner should 
disregard both the Veteran's age and any 
nonservice-connected disabilities.  

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


